Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/985709 has claims 1-22 pending.

Priority / Filing Date
Applicant did not claim for any domestic or foreign priority. The effective filing date of this application is August 5, 2020.


Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements August 5, 2020 and July 7 , 2021 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-2, 9-22 are rejected under 35 U.S.C. 103 as being obvious over ANGOLD et al. hereafter Angold (Pub. No.: US 2018/0243155 A1), in view of Kornbluh et al. hereafter Kornbluh (Pub. No.: US 2016/0101516 A1).


Regarding Claim 1, Angold discloses a system comprising one or more computers and one or more storage devices on which are stored instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations (Angold: abstract, [0008]: computer modeling) comprising:
receiving a three-dimensional data model of one or more areas of a person's body (Angold: [0008]: 3D surface model of the exoskeleton user);
determining exosuit position data that identifies a portion of the three-dimensional data model for which an exosuit model will be generated, the portion of the three dimensional data model corresponding to a portion of the person's body included in the one or more areas of the person's body (Angold: [0015]: generating the three-dimensional surface model includes estimating a position of at least one joint of the exoskeleton wearer. The three-dimensional exoskeleton model is generated using the position of the at least one joint);
determining, using the three-dimensional data model and the exosuit position data, an actuator (Angold: [0015]: actuators, interposed between portions of the leg supports 110, as well as between the leg supports 110 and torso portion 105, are provided for shifting of the leg supports 110 relative to torso portion 105 to enable movement of the lower limbs 140 of patient 130)
and
based on the three-dimensional data model, the exosuit position data, and the actuator housing location, generating at least a portion of an exosuit model that includes the component having (i) a region shaped to correspond to a contour of the person's body (Angold: Figure 3A; [0048]: At step 300, one or more 3D scans of a person are performed in which the surface contours of the person are measured. At step 305, the 3D scan data from step 300 is used to generate a 3D surface computer model of the person. At step 310, the 3D surface model of the person is used to generate a 3D exoskeleton components model that will optimally fit the 3D surface model of the person).
Angold do not explicitly discloses an actuator housing location to integrate an actuator housing in a component of the exosuit model, and the actuator housing location being determined to align a first movement path for an actuator received in the actuator housing with a second movement path for the person's body. 
Kornbluh, in an analogous art, discloses an actuator housing location to integrate an actuator housing in a component of the exosuit model (Kornbluh: Figure 4B-item 460, [0132], [0133}; TSA housing; Figure 11(F), [0248]: The flexible exosuit 1100f includes an actuator 1110f rigidly coupled to a first FTE 1130; Note the location of the actuator), and the actuator housing location being determined to align a first movement path for an actuator received in the actuator housing with a second movement path for the person's body (Kornbluh: Figure 4B-item 460, [0132], [0133}; TSA housing; Figure 11(F), [0248]: Further, the first FTE 1130/ is configured such that the location of the actuator 1110f relative to the calf of the wearer 1105f is in front of the calf of the wearer 1105f The flexible exosuit 1100f additionally includes a second FTE 1120f configured to couple a first end of a rigid force-transmitting element 1140f (RFTE) through a bearing 1142f to the foot of the wearer 1105/ The RFTE 1140f is configured to be acted upon by the actuator 1110f).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above 3D exoskeleton model, as taught by Angold, and incorporating the actuator housing element into the model, as taught by Kornbluh.
One of ordinary skill in the art would have been motivated to do this modification in order to provide flexible linear actuators and clutched compliance elements to apply and/or modulate forces and/or compliances between segments of the body of the wearer, as suggested by Kornbluh (Kornbluh: abstract).

Regarding Claims 21 and 22, the claims recite the same substantive limitations as claim 1 and are rejected using the same teachings.

Regarding Claim 2, the combinations of Angold and Kornbluh  further discloses the system of claim 1, the operations comprising selecting an attachment feature that is configured to attach the actuator to the actuator housing, wherein generating at least the portion of the exosuit model comprises generating at least the portion of the exosuit model that includes the component having the actuator housing at the actuator housing location and the attachment feature connected to the actuator housing (Kornbluh: [0201]: attachment point; [0260], [0261]).
Motivation to combine Kornbluh with Angold is same here as the Claim 1.

Regarding Claim 3, the combinations of Angold and Kornbluh  further discloses the system of claim 1, the operations comprising determining a component of a template exosuit model (Angold : [0014]:  custom-fit exoskeleton model) located within a threshold distance of the actuator housing location using the exosuit position data and the actuator housing location, wherein generating at least the portion of the exosuit model that includes the component comprises customizing the component from the template exosuit model to have the actuator housing at the actuator housing location.

4. The system of claim 3, wherein determining the component of the template exosuit model located within the threshold distance of the actuator housing location comprises selecting a support component that is located at the actuator housing location.

5. The system of claim 3, the operations comprising determining whether a size for the component satisfies one or more criteria using one or more properties for the actuator, wherein customizing the component from the template exosuit model to have the actuator housing at the actuator housing location comprises customizing the component from the template exosuit model to have the actuator housing at the actuator housing location and a size that satisfies the one or more criteria when the size does not satisfy the one or more criteria.

6. The system of claim 4, wherein determining the component of the template exosuit model located within the threshold distance of the actuator housing location comprises: selecting a component from multiple components included in the template exosuit model using the size for the component and the actuator housing locations.

7. The system of claim 6, wherein determining the actuator housing location comprises: determining a region of the template exosuit model in which to place the actuator housing for the actuator;
determining two or more exosuit components that are in the region of the template exosuit model;
selecting, from the two or more exosuit components, a component in which to place the actuator housing using one or more of a strength for the component, a size for the component, or a flexibility for the component.

8. The system of claim 4, wherein the one or more properties for the actuator comprise one or more of an actuator size, an actuator weight, or an actuator power.

Regarding Claim 9, the combinations of Angold and Kornbluh  further discloses the system of claim 1, the operations comprising providing, to a three-dimensional printer, the exosuit model and an instruction to print one or more components of a physical exosuit based on the exosuit model (Angold: Claim 7).

Regarding Claim 10, the combinations of Angold and Kornbluh  further discloses the system of claim 1, wherein determining the actuator housing location to align a first movement path for an actuator received in the actuator housing with a second movement path for the person's body comprises determining an actuator housing location that aligns a position of an actuator, placed in the actuator housing at the actuator housing location, with a center of a joint for the portion of the person's body (Kornbluh: Figure 4B-item 460, [0132], [0133}; TSA housing; Figure 11(F), [0248]: Further, the first FTE 1130/ is configured such that the location of the actuator 1110f relative to the calf of the wearer 1105f is in front of the calf of the wearer 1105f The flexible exosuit 1100f additionally includes a second FTE 1120f configured to couple a first end of a rigid force-transmitting element 1140f (RFTE) through a bearing 1142f to the foot of the wearer 1105/ The RFTE 1140f is configured to be acted upon by the actuator 1110f; [0190]: joint angle).
Motivation to combine Kornbluh with Angold is same here as the Claim 1.

Regarding Claim 11, the combinations of Angold and Kornbluh  further discloses the system of claim 1, wherein determining the actuator housing location to align a first movement path for an actuator received in the actuator housing with a second movement path for the person's body comprises determining an actuator housing location to align movement of an actuator, placed in the actuator housing at the actuator housing location, with movement of a joint for the portion of the person's body (Kornbluh: Figure 4B-item 460, [0132], [0133]; TSA housing; Figure 11(F), [0248]: Further, the first FTE 1130/ is configured such that the location of the actuator 1110f relative to the calf of the wearer 1105f is in front of the calf of the wearer 1105f The flexible exosuit 1100f additionally includes a second FTE 1120f configured to couple a first end of a rigid force-transmitting element 1140f (RFTE) through a bearing 1142f to the foot of the wearer 1105/ The RFTE 1140f is configured to be acted upon by the actuator 1110f; ;[0076], [0180]:exosuit and actuator location; [0190]: joint angle).
Motivation to combine Kornbluh with Angold is same here as the Claim 1.

Regarding Claim 12, the combinations of Angold and Kornbluh  further discloses the system of claim 1, wherein determining the exosuit position data comprises receiving the exosuit position data that identifies the portion of the three-dimensional data model that corresponds to a portion of the person's body that has a health condition (Angold: [0069], [0071], [0072]).

Regarding Claim 13, the combinations of Angold and Kornbluh  further discloses the system of claim 1, the operations comprising:
determining, using the three-dimensional data model and the exosuit position data (Angold: Figure 4A, [0048], [0051], [0054]), a sensor housing location to integrate a sensor housing in a second component of the exosuit model, the sensor housing location being determined to enable a sensor, received in the sensor housing, to monitor the person's body or an environment in which the person's body is located (Kornbluh: [0188]-[0190]),
wherein generating at least the portion of the exosuit model comprises generating at least the portion of the exosuit model that includes the second component having (i) a second region shaped to correspond to a contour of the person's body (Angold: Figure 3A; [0048]: At step 300, one or more 3D scans of a person are performed in which the surface contours of the person are measured. At step 305, the 3D scan data from step 300 is used to generate a 3D surface computer model of the person. At step 310, the 3D surface model of the person is used to generate a 3D exoskeleton components model that will optimally fit the 3D surface model of the person).and (ii) a sensor housing at the sensor housing location (Kornbluh: Figure 4B-item 460, [0132], [0133}; TSA housing; Figure 11(F), [0248]: The flexible exosuit 1100f includes an actuator 1110f rigidly coupled to a first FTE 1130; Note the location of the actuator).
Motivation to combine Kornbluh with Angold is same here as the Claim 1.

Regarding Claim 14, the combinations of Angold and Kornbluh further discloses the system of claim 1, the operations comprising:
determining, using the three-dimensional data model and the exosuit position data (Angold: Figure 4A, [0048], [0051], [0054]), a cable housing location to integrate a cable housing in a second component of the exosuit model (Kornbluh: Figure 4B-item 460, [0132], [0133}; TSA housing; Figure 11(F), [0248]: The flexible exosuit 1100f includes an actuator 1110f rigidly coupled to a first FTE 1130; Note the location of the actuator), the cable housing location being determined to enable a cable, received in the cable housing, to connect a control board with another component of an exosuit while minimizing an amount that movement of a person's body is limited by the cable, wherein generating at least the portion of the exosuit model comprises generating at least the portion of the exosuit model that includes the second component having (i) a second region shaped to correspond to a contour of the person's body (Angold: Figure 3A; [0048]: At step 300, one or more 3D scans of a person are performed in which the surface contours of the person are measured. At step 305, the 3D scan data from step 300 is used to generate a 3D surface computer model of the person. At step 310, the 3D surface model of the person is used to generate a 3D exoskeleton components model that will optimally fit the 3D surface model of the person) and (ii) a cable housing at the cable housing location (Kornbluh: Figure 4B-item 460, [0132], [0133}; TSA housing; Figure 11(F), [0248]: The flexible exosuit 1100f includes an actuator 1110f rigidly coupled to a first FTE 1130; Note the location of the actuator).
Motivation to combine Kornbluh with Angold is same here as the Claim 1.

Regarding Claim 15, the combinations of Angold and Kornbluh further discloses the system of claim 1, the operations comprising:
determining, using the three-dimensional data model and the exosuit position data (Angold: Figure 4A, [0048], [0051], [0054]), a cable housing location to integrate a cable housing in a second component of the exosuit model (Angold: [0064], [0066], [0068]), a control board housing location to integrate a control board housing in a second component of the exosuit model, the control board housing location being determined to minimize an amount of movement of a person's body that is limited by a control board received in the control board housing (Angold: [0064], [0066], [0068]),
wherein generating at least the portion of the exosuit model comprises generating at least the portion of the exosuit model that includes the second component having (i) a second region shaped to correspond to a contour of the person's body (Angold: Figure 3A; [0048]: At step 300, one or more 3D scans of a person are performed in which the surface contours of the person are measured. At step 305, the 3D scan data from step 300 is used to generate a 3D surface computer model of the person. At step 310, the 3D surface model of the person is used to generate a 3D exoskeleton components model that will optimally fit the 3D surface model of the person) and (ii) a control board housing at the control board housing location (Kornbluh: Figure 4B-item 460, [0132], [0133}; TSA housing; Figure 11(F), [0248]: The flexible exosuit 1100f includes an actuator 1110f rigidly coupled to a first FTE 1130; Note the location of the actuator).
Motivation to combine Kornbluh with Angold is same here as the Claim 1.

Regarding Claim 16, the combinations of Angold and Kornbluh  further discloses the system of claim 1, the operations comprising simulating a use of an exosuit using the exosuit model and the three-dimensional data model of the one or more areas of the person's body (Angold: Figure 4A, [0048], [0051], [0054]).

Regarding Claim 17, the combinations of Angold and Kornbluh  further discloses the system of claim 16, the operations comprising:
determining whether data for the simulation satisfy one or more threshold criteria (Kornbluh: [0301], [0302]);
and
in response to determining that data for the simulation satisfy the one or more threshold criteria, storing the exosuit model in a memory and determining to not modify the exosuit model (Kornbluh: [0301], [0302], [0326]).
Motivation to combine Kornbluh with Angold is same here as the Claim 1.

Regarding Claim 18, the combinations of Angold and Kornbluh further discloses the system of claim 16, the operations comprising:
determining whether data for the simulation satisfy a threshold criteria (Kornbluh: [0301], [0302]); and
in response to determining that data for the simulation does not satisfy the threshold criteria, modifying one or more parameters for the exosuit model using the data that do not satisfy the threshold criteria (Kornbluh: [0301], [0302], [0326]).
Motivation to combine Kornbluh with Angold is same here as the Claim 1.

Regarding Claim 19, the combinations of Angold and Kornbluh further discloses the system of claim 1, wherein generating at least the portion of the exosuit model comprises generating at least the portion of the exosuit model using one or more structural integrity design rules (Angold: [0057], [0062]).

Regarding Claim 20, the combinations of Angold and Kornbluh  further discloses the system of claim 1, wherein generating at least the portion of the exosuit model comprises selecting a fabrication material for a physical exosuit that can be created using the exosuit model, or a size of one or more components for the exosuit model while minimizing a weight for the physical exosuit and maintaining a minimum strength for the physical exosuit (Angold: [0048], [0054], [0059].

Allowable Subject Matter
5.	Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of prior art of record teaches at least:
a) determining a component of a template exosuit model located within a threshold distance of the actuator housing location using the exosuit position data and the actuator housing location,
wherein generating at least the portion of the exosuit model that includes the component comprises customizing the component from the template exosuit model to have the actuator housing at the actuator housing location (claim 3);

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hargovan et al. (Patent No.: US 10,067,500 B2) teaches a platform for generating and delivering 3-D printed wearables. The platform includes scanning, image processing, machine learning, computer vision, and user input to generate a printed wearable.
Ding et al.  (Pub. No.: US 2020/0276698 A1) teaches A wearable system comprising an exosuit or exoskeleton which is configured to assist or promote an improvement in the wearer's gait and optimized using a gradient descent or Bayesian approach.
Lamb et al. (Pub. No.: US 2019/0060157 A1) conceptually presents a method of performing a fit test on an actuator unit coupled to a user. The performance of a powered exoskeleton device can be directly impacted by how well it is fit to the user.

7.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146